Moore, J.
The plaintiff is the husband of Corilla A. Burns. Mrs. Burns brought suit against the defendant to recover' damages for injuries she received which were she claims the result of a defective highway. She recovered a judgment of $2,500. Mr. Burns also brought suit and recovered a judgment against the same township in the sum of $800 for the accident. Both cases were brought into this court by writ of error and upon the same record. An opinion was handed down at this term of court in the case of Mrs. Burns. A reference to that opinion *45{ante, 40) will make a long statement of facts in the instant case unnecessary.
The decision in the case of Mrs. Burns is decisive of all the questions involved in this case except one. Mr. Burns incurred liability for doctors’ and hospital bills and other expenses in excess of $300, and it is claimed those items should be the limit of the judgment, and that the judgment of $800 is excessive. This contention ignores the fact that Mr. Burns was deprived of the help and companionship of his wife while she was in the hospital. It also overlooks the fact that there was testimony that Mrs. Burns has, received permanent injuries which have made her less, efficient as a housewife during the more than three years that have passed since the accident, and that her lessened efficiency is likely to continue in the future. We do not think that upon this record the damages, are excessive. See Berger v. Jacobs, 21 Mich. 215; Tunnicliffe v. Railway Co., 102 Mich. 624 (32 L. R. A. 142).
¡The judgment is affirmed, with costs to the appellee.
Fellows, C. J., and Wiest, Clark, Bird, Sharpe, and Steere, JJ., concurred.
The late Justice Stone took no part in this decision.

 excessiveness of verdicts in actions for personal injuries other than death, see note in L. R. A. 1915F, 30.